Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgment
The amendment filed on 10/05/2021 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-8, 10-13, 15, 21-27.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. (US 20110042784 A1; hereinafter “Edwards”).

In re Claim 12, Edwards discloses a method for forming a chip package structure (FIGS. 4A-4E), comprising: 
bonding a chip 410 to a substrate 420 (fig. 4A; ¶ 0043); 
forming a heat-spreading wall structure 430 (barrier element can be formed of metal as disclosed in para 44. Thus, the barrier element functions as a heat-spreading wall structure) over the substrate 420; 
forming a heat conductive layer 460 (fig. 4E, ¶ 0047) between the chip 410 and the heat-spreading wall structure 430, wherein the heat conductive layer 460 has a lower portion and an upper portion, and the lower portion is narrower than the upper portion (fig. 4E); and 
bonding a heat-spreading lid 450 (¶ 0047) to the substrate 420, the heat-spreading wall structure 430 (bonded via layer 460), and the upper portion of the heat conductive layer 460,
wherein the heat-spreading lid 450 comprises a top plate (upper plate portion above the surface 113 and the notched up portion above the heat-spreading wall structure 430; hereinafter “Lid_top”) and a lid sidewall structure (e.g., the sidewall structure next to the element 430; hereinafter “Lid_SW”), the lid sidewall structure is under and connected to the top plate, the heat-spreading wall structure 430 is between the chip 410 and the lid sidewall structure (“Lid_SW”), and a bottom surface of the top plate “Lid_top”) is in direct contact with a top surface of the heat conductive layer 460 (i.e., the top surface of the heat conductive layer 460 above the chip 410).

In re Claim 15, Edwards discloses the method for forming the chip package structure (figs. 4A-4E) as claimed in claim 12, wherein the heat conductive layer 460 is in direct contact with the heat-spreading lid 450, the heat-spreading wall structure 430, and the substrate 420.

In re Claim 21, Edwards discloses the method for forming the chip package structure (figs. 4A-4E) as claimed in claim 12, further comprising: forming an underfill layer 412 (¶ 0043) between 

In re Claim 22, Edwards discloses the method for forming the chip package structure (figs. 4A-4E) as claimed in claim 12, wherein a width of the lower portion of the heat conductive layer 460 continuously decreases toward the substrate 420.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edward as applied to claim 12 above and further in view of Yim et al. (US 20100078791 A1; hereinafter “Yim”).

In re Claim 13, Edwards discloses the method for forming the chip package structure (figs. 4A-4E) as claimed in claim 12 outlined above. 
Edwards does not expressly disclose a first distance between the chip and the heat-spreading wall structure is less than a second distance between the heat-spreading wall structure and the lid sidewall structure.
In the same field of endeavor, Yim discloses a method for forming the chip package structure (fig. 1A) wherein a first distance between the chip 200 and the heat-spreading wall structure 280 is less than a second distance between the heat-spreading wall structure 280 and the lid sidewall structure 220, 115 (¶ 0044; distance between the chip 200 and the dam 280 is maintained at 100 to 200 .mu.m, and the distance between the dam and landing pads is maintained at 50 to 150 .mu.m).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Yim into the method of Edwards.
One would have been motivated to do so and maintain the relative distances between the chip and the heat-spreading wall structure and between the heat-spreading wall structure and the sidewall of the heat-spreading lid in order to have an improved thermal reliability of the package.


Allowable Subject Matter
Claims 1-8, 10, 11 and 23-27 are allowed.

Closest prior art of record does not disclose, alone or in combination, all the claim limitations of claim 1 including wherein the first heat conductive layer has a recess over a top surface of the chip; after forming the first heat conductive layer in the first gap, forming a second heat conductive layer in the recess of the first heat conductive layer and over the top surface of the chip.

Closest prior art of record does not disclose, alone or in combination, all the claim limitations of claim 23 including wherein the first heat conductive layer has an opening exposing a top surface of the chip; after forming the first heat conductive layer between the chip and the heat-spreading wall structure, forming a second heat conductive layer in the opening of the first heat conductive layer and over the top surface of the chip


Response to Arguments
Applicant’s arguments, see pages 8-12 and 15-17 of the remarks, filed 10/05/2021, with respect to claims 1-8, 10, 11, 23-27 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Applicant's arguments filed on 10/05/2021 regarding claims 12-13, 15, 21 and 22 have been fully considered but they are not persuasive. As described in the rejection section above, Edwards teaches all the limitation of claim 12 including the claim amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893